Forte, J.
This is a report by the trial justice of his finding of facts for determination of this Division under the provisions of G. L. c. 231, § 108 as amended.
In examining the attested record as filed with the Appellate Division it appears that the trial judge’s finding after trial was filed on June 22, 1972 and notices were mailed to the parties. On July 5, 1972 an affidavit of No Military Service was filed. On July 7, 1972 judgment entered for the plaintiff in accordance with the judge’s finding. On July 11, 1972 an execution issued to the plaintiff in *73the amount of $4,346.44 damages plus $32.85 costs. On July 28, 1972 the defendant’s Motion for a New Trial was filed and on July 28, 1972 it was denied. The judgment has not been vacated nor has the execution been superseded although it appears that the execution was returned to the Clerk of the First District Court of Southern Middlesex on September 6, 1972. It was not until April 5, 1973 that the trial judge filed his report of his finding of facts to the Appellate Division for determination.
When the case went to judgment, “the court thereafter lacked the power to take any further action with respect to the judgment other than the correction or amendment of the record with respect to mere clerical errors, mistakes in computations and similar blunders, and then only if such correction or amendment is in affirmance of the judgment”. Rines v. Sacco, App. Div., Northern District #7964, 24 Legalite 90; G.L. c. 231, § 56.
‘ ‘ ‘ Commonly the entry of judgment is the last step in the decision of a case. Subject to such appellate procedure as may be available, to statutory proceedings to vacate or review, and possibly to one or two other exceptions with which we are not here concerned, the judgment as entered is final. The trial court has no further power over it and cannot add to it or amend it, although it may cor*74rect mere clerical errors, mistakes in computation, and similar blunders which occasionally occur.’ Amory v. Assessors of Boston, 309 Mass. 162, 163.” Higgins v. First National Stores, 340 Mass. 618, 621.
David H. Locke of Wellesley, Mass, for the plaintiff
Joseph L. McQuade of Framingham, Mass, for defendant
G.L. c. 231, § 108 as amended permits the trial judge to report for determination “any case in which there is an agreed statement of facts or a finding of the facts. . .” This must be done before judgment and before execution has issued.
Report dismissed.